FILED
                                                                  FEBRUARY 14, 2017
                                                                In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III


            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )          No. 33700-6-111
                      Respondent,            )
                                             )
       V.                                    )
                                             )
TIM GARLAND KENDALL,                         )          UNPUBLISHED OPINION
                                             )
                      Appellant.             )

       KORSMO, J. -    Timothy Kendall challenges his conviction for delivery of

methamphetamine, arguing that the evidence was insufficient to support the jury's

verdict. Properly viewed, the evidence permitted the jury to find each element of the

offense and, therefore, was sufficient. The conviction is affirmed.

       In light of the challenge presented, we need not discuss the procedural history of

the case at any length. The essence of the charge was that Mr. Kendall, 61, shared

methamphetamine with 22-year-old A.I. during a trip. The information came to light

when A.I. went to a hospital to be examined for a sexual assault. Kendall was charged

with third degree rape of A.I. and delivery of methamphetamine. The jury acquitted on

the rape charge, but convicted on the delivery count.

       Well settled standards govern our review of this issue. Whether or not sufficient

evidence has been produced to support a criminal conviction presents a question of law
No. 33700-6-111
State v. Kendall


under the due process clause of the Fourteenth Amendment to the Constitution of the

United States. Jackson v. Virginia, 443 U.S. 307, 317-319, 99 S. Ct. 2781, 61 L. Ed. 2d
560 (1979). Specifically, Jackson stated the test for evidentiary sufficiency under the

federal constitution to be "whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt." Id. at 319. Washington follows the Jackson standard.

State v. Green, 94 Wash. 2d 216, 221-222, 616 P.2d 628 (1980) (plurality opinion); id. at

235 (Utter, C.J., concurring).

       The elements of the delivery offense are that the defendant knowingly delivered a

controlled substance. RCW 69.50.401(1); State v. Boyer, 91 Wash. 2d 342, 344, 588 P.2d
1151 ( 1979). Accordingly, the question here is whether the jury could have determined,

as it did, that Mr. Kendall knowingly delivered a controlled substance, methamphetamine.

The sole issue on appeal is whether the State established that methamphetamine was

delivered. Mr. Kendall's identity and his knowledge of the substance's identity are not

contested.

      Ample evidence supported the jury's determination. A.I. testified that she was an

experienced methamphetamine user and that the two of them had shared

methamphetamine supplied by Mr. Kendall during the trip. She slept much of the day of

the trip and did testify that some of the time she was uncertain what the two had smoked,

but those uncertainties were questions of weight for the jury to consider along with her

                                             2
No. 33700-6-111
State v. Kendall


statements that the two had used meth. More to the point, Mr. Kendall also admitted that

the two had shared methamphetamine, a substance he, too, had prior experience with. In

addition, testing showed that A.I. had no methamphetamine in her blood, but that her

urine did show methamphetamine usage. Expert testimony informed the jury that

methamphetamine leaves the blood stream after 15 hours, while it stays longer in the

urinary system.

       In short: both defendant and A.I. agreed that they smoked methamphetamine, A.I.

testified that the defendant supplied it, and urine testing confirmed that she had used

methamphetamine. This testimony could be believed by the jury and confirmed the

elements of the offense: Mr. Kendall knowingly delivered methamphetamine to A.I. The
                                                                                           f
evidence, therefore, was sufficient.

       Affirmed.
                                                                                           I
       A majority of the panel has determined this opinion will not be printed in the      II
Washington Appellate Reports, but it will be filed for public record pursuant to RCW       I!
                                                                                           I
                                                                                           1
2.06.040.                                                                                  I
                                                                                           I
                                                                                           l

WE CONCUR:
                                                                                           I

                                                        Pennell, J.




                                             3